                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

 BRENDA J. COOPER, et al.                                                              PLAINTIFFS

 V.                                                                    NO. 4:16-CV-52-DMB-JMV

 MERITOR, INC., et al.                                                               DEFENDANTS


                                               ORDER

       Before the Court in these consolidated cases is the “Plaintiffs’ Motion to Exclude

Testimony and Opinions [of] Robert L. Powell, Ph.D.” Doc. #575.

                                                I
                                      Relevant Background

       These consolidated cases concern the Eastern Heights neighborhood (“Subdivision”) in

Grenada, Mississippi; a neighboring industrial facility (“Facility”); and various bordering

properties.

       The Facility property includes three areas of interest: (1) a former equalization lagoon on

its northern border; (2) a known area of contaminant release referred to as AOC-A; and (3) another

known area of contaminant release referred to as AOC-B, which is just to the west of AOC-A.

       The footprint of the Eastern Heights neighborhood may be described as a rough inverted

cone shape, with the angled “bottom” pointing northwest and the round “top” pointing southeast.

The round part of the cone is bordered to the southwest by the Facility, to the south by a triangular-

shaped railyard property (“Railyard”) owned by the Grenada Railway, to the southeast by a

stoneyard (“Stoneyard”) now owned by Dunham, Inc., and to the east by a railroad which runs

south past the Subdivision and the Facility.
        To the east of the railroad is a large rectangular tract of land which the parties refer to as

the Moose Lodge Road Area (“MLRA”). Four rectangular parcels of interest sit on the MLRA’s

western border, and run from north to south in the following order: (1) property owned by Kirk

Family Holdings, LLC (“Kirk Property”); (2) property owned by Packaging Corp of America

(“PCA Property”); (3) property owned by International Paper (“IP Property”); and (4) an area on

the IP Property known as the former Buffing Compound Disposal Area (“BCDA”), where Facility

employees disposed of chemicals in the late 1960s. These four areas are bordered to the east by

Moose Lodge Road, which runs north to south through the MLRA and then turns east at the

southern edge of the BCDA. A Permeable Reactive Barrier Wall (“PRB”), which was constructed

in approximately 2004 to filter out chemicals from the groundwater, sits to the west between the

Facility and Riverdale Creek.

        The locations described above are roughly demonstrated in Figure 11 below.




1
 Doc #569-5. The plaintiffs take issue with the size of the BCDA reflected in Figure 1, which was generated by the
defendants. The Court’s use of the map does not reflect a finding of the precise locations and sizes of the relevant
properties. The map is cited only as a demonstrative aid to show the general locations of the areas described.

                                                         2
                                              Figure 1




       The Kirk Property has housed various structures of unknown purpose and has been used,

at least in part, for storage of drums of unknown substances. The drums were stored in the

southwest portion of the property. The PCA Property was used primarily as agricultural land but

has since been abandoned. The Railyard has “historically been used for railcar storage.”

       The various properties sit atop a layer of surficial soil, which is primarily made up of silt

and clay. The surficial soil overlays an upper aquifer, which is comprised primarily of fine to

coarse sand. The upper aquifer is divided in places into shallow and deep zones by a layer of

intermediate clay, and overlays a layer of shaley clay, which itself overlays a lower regional aquifer

comprised of sand with trace clay partings. The regional aquifer is the source of water for the area,

including the Subdivision.


                                                  3
                                                       II
                                                Procedural History

         On March 16, 2016, Brenda Cooper, Sylvia Caffey, Margaret Odems, Bernice Richardson,

Dora Ward, Rosie Brady, Pearl Seldon, Betty Phillips, Alice Crumley, and Sylvia Cunningham

filed a complaint in the United States District Court for the Northern District of Mississippi against

Rockwell International Corporation and the Randall Division of Textron, Inc. Doc. #1. On June

30, 2016, United States Magistrate Judge Jane M. Virden consolidated the case with four member

cases2 for purposes of discovery and motion practice. Doc. #41. The day after consolidation, the

plaintiffs filed an amended complaint against Meritor, Inc., Rockwell Automation Inc., The Boeing

Company, and Textron, Inc. Doc. #43.

         In the amended complaint, the plaintiffs, residents or former residents of the Subdivision,

seek damages for injuries to their homes and property caused by the operation of the Facility. The

plaintiffs allege that the Facility was operated by (1) Rockwell International Corporation, the

predecessor to Rockwell Automation, Inc., which itself is a predecessor to The Boeing Company,

from 1965 until 1985; and (2) Randall Wheel Trim, a subsidiary of Textron, Inc., from 1985 until

the present. The plaintiffs further allege that the Facility, which was used to manufacture chrome-

plated wheel covers, utilized numerous chemicals, including hexavalent chromium and

trichloroethylene (“TCE”), and that these chemicals were illegally placed into the environment,

including the air and groundwater, with the defendants concealing such disposal.

         During the discovery process, Meritor, Boeing, and Rockwell (“Meritor Defendants”)

designated Robert Powell as a retained expert witness. On August 18, 2017, Powell completed an

expert report, Doc. #649-1, which the Meritor Defendants have relied on in numerous filings.


2
  Sledge, et al. v Meritor, Inc., et al., No. 4:16-cv-53; Cooke, et al. v. Meritor, Inc., et al., No. 4:16-cv-54; SRA
Investments, LLC, et al. v. Meritor, Inc., et al., No. 4:16-cv-55; Willis, et al. v. Meritor, Inc., et al., No. 4:16-cv-56.

                                                            4
       On May 9, 2018, the plaintiffs filed a motion to exclude certain opinions and testimony of

Powell. Doc. #575. The Meritor Defendants responded in opposition to the motion on May 23,

2018, and the plaintiffs replied on May 30, 2018. Doc. #648; Doc. #715.

                                                III
                                             Standard

       Federal Rule of Evidence 702 provides:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if:

       (a) the expert’s scientific, technical, or other specialized knowledge will help the
       trier of fact to understand the evidence or to determine a fact in issue;
       (b) the testimony is based on sufficient facts or data;
       (c) the testimony is the product of reliable principles and methods; and
       (d) the expert has reliably applied the principles and methods to the facts of the
       case.

A “district court has wide latitude when navigating the expert-qualification process.” Williams v.

Manitowoc Cranes, L.L.C., 896 F.3d 607, 625 (5th Cir. 2018). “As long as there are sufficient

indicia that an individual will provide a reliable opinion on a subject, a district court may qualify

that individual as an expert.” Id. (quotation marks omitted).

       Under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), a district court

has a “special obligation … to ensure that any and all scientific testimony is not only relevant, but

reliable.” Bear Ranch, L.L.C. v. Heartbrand Beef, Inc., 885 F.3d 794, 802 (5th Cir. 2018) (internal

alterations and quotation marks omitted). “To establish reliability under Daubert, an expert bears

the burden of furnishing some objective, independent validation of his methodology.” Brown v.

Ill. Cent. R.R. Co., 705 F.3d 531, 536 (5th Cir. 2013) (internal alterations and quotation marks

omitted).

       When evaluating reliability, Daubert dictates that trial courts should consider: (1) “the

extent to which a given technique can be tested;” (2) “whether the technique is subject to peer

                                                 5
review and publication; (3) “any known potential rate of error, the existence and maintenance of

standards governing operation of the technique; and (4) “whether the method has been generally

accepted in the relevant scientific community.” Hathaway v. Bazany, 507 F.3d 312, 318 (5th Cir.

2007). The Daubert factors “are not mandatory or exclusive.” Id. Rather, the district court should

consider whether the enumerated factors “are appropriate, use them as a starting point, and then

ascertain if other factors should be considered.” Id. (citing Black v. Food Lion, 171 F.3d 308, 311–

12 (5th Cir. 1999)).

       In addition to the specific factors enumerated in Daubert, the Advisory Committee’s Note

to the 2000 Amendment to Rule 702 states that the following five “factors remain relevant to the

determination of the reliability of expert testimony:”

       (1) Whether experts are proposing to testify about matters growing naturally and
       directly out of research they have conducted independent of the litigation, or
       whether they have developed their opinions expressly for purposes of testifying.
       (2) Whether the expert has unjustifiably extrapolated from an accepted premise to
       an unfounded conclusion.
       (3) Whether the expert has adequately accounted for obvious alternative
       explanations.
       (4) Whether the expert is being as careful as he would be in his regular professional
       work outside his paid litigation consulting.
       (5) Whether the field of expertise claimed by the expert is known to reach reliable
       results for the type of opinion the expert would give.

Fed. R. Evid. 702 advisory committee’s note to 2000 amendment (quotation marks and citations

omitted).

       Overall, the Court must be mindful that “the fact that … testimony may be assailable does

not mean it is inadmissible under Rule 702. The trial court’s role as gatekeeper … is not intended

to serve as a replacement for the adversary system.” United States v. Ebron, 683 F.3d 105, 139

(5th Cir. 2012).




                                                 6
                                              IV
                                            Analysis

       The plaintiffs’ motion challenges four opinions offered by Powell: (1) that groundwater

under the Facility “flows to the west, eventually discharging into Riverdale Creek;” (2) that TCE

and toluene released onto the grounds of the Facility “formed a ‘plume’ of ground water

contamination that flowed to the west … towards Riverdale Creek;” (3) that the PRB mitigated

the migration of contaminants; and (4) that contaminants found in the Subdivision may be sourced

to “several discrete releases into soils in an area of industrial, railroad and farming properties

located … in the MLRA.” Doc. #649-1 at 13, 14, 16.

                                   A. Flow of Groundwater

       The plaintiffs argue Powell’s opinion regarding the direction of groundwater flow under

the Facility is unreliable because the opinion (1) is inconsistent with maps showing that

groundwater under the Facility sometimes flowed to the north; and (2) is based on an unreliable

methodology.

                                     1. Connection to facts

       Under Daubert, a district court’s “focus, of course, must be solely on principles and

methodology, not on the conclusions that they generate.” 509 U.S. at 595. However, “conclusions

and methodology are not entirely distinct from one another.” Gen. Elec. Co. v. Joiner, 522 U.S.

136, 146 (1997). “[N]othing in either Daubert or the Federal Rules of Evidence requires a district

court to admit opinion evidence that is connected to existing data only by the ipse dixit of the

expert.” Id. Thus, “[a] court may conclude that there is simply too great an analytical gap between

the data and the opinion proffered.” Id.




                                                7
        Similarly, while the factual basis of an expert’s opinion ordinarily goes to the weight, not

the admissibility, of his opinion,3 “selective use of facts fails to satisfy the scientific method and

Daubert ….” Barber v. United Airlines, Inc., 17 F. App’x 433, 437 (7th Cir. 2001). An expert

may not disregard without cause facts which are unfavorable to his opinion. See, e.g., Brown v.

Roche Labs., Inc., No. 1:06-cv-3074, 2013 WL 2457950, at *5 (N.D. Ga. June 6, 2013) (opinion

unreliable where expert “ignored or dismissed highly relevant and unfavorable evidence in

reaching his causation opinion”); Mejdrech v. Lockformer Co., a Div. of Met-Coil Sys. Corp., No.

01 C 6107, 2003 WL 22078388, at *3 (N.D. Ill. Sep. 5, 2003) (“The unreliability of his method is

compounded by his seeming disregard of any unfavorable findings in this case.”).

        The plaintiffs contend Powell’s opinion regarding westerly flow under the Facility is

disconnected from contour map data showing a periodic northerly flow in the area, which they

claim is acknowledged by James Peeples, the Meritor Defendants’ other groundwater expert, in an

April 15, 2013, e-mail which states:

        I went through the Quarterly report that you forwarded for the Moose Lodge Area.
        I do not see any major issues that have not shown up in previous reports. There
        have also been times in the past when similar northerly flow directions have been
        shown on the potentiometric maps. I do suggest that they begin to draw the
        isoconcentration maps with dashed lines where they cross the property boundary
        and no data points are present. They may also want to pull the lines in a bit, but that
        is a judgment call. In the part of the report where they discuss groundwater flow
        directions, it is no problem to interpret the flow direction consistent with the
        potentiometric map, but some discussion should be added to indicate the relevance
        (or lack of relevance) of a short period of flow in any direction. Indicate that
        groundwater may flow for a brief period in one or another direction, but that when
        the gradients revert to a more normal flow pattern, water that has traveled in a given
        direction, often reverses course and simply retraces its movement. It may also be
        helpful for them to start drawing average potentiometric surfaces for a one year
        period that are drawing from the water level data averaged over a full year. This is
        a better representation of the net direction of groundwater flow and the net location
        of the groundwater divide. I don’t think these should replace the quarterly surfaces,

3
  See Summit Health & Rehab Servs., Inc. v. Baker, Donelson, Bearman, Caldwell & Berkowitz, No. 3:17-cv-127,
2018 WL 1722759, at *2 (S.D. Miss. Mar. 7, 2018) (collecting cases).

                                                     8
       but perhaps augment them. For this report, I would just add a few sentences about
       the need to look at longer term trends to really evaluate net groundwater flow
       directions, and would not make much of the flow direction observed for this
       quarterly event.

Doc. #575-1.

       The Meritor Defendants respond that Peeples’ e-mail refers to the Moose Lodge Road

Area, not the Facility. They also contend that Powell considered the data shown in contour maps—

which show the gradient below the surface—but properly discarded the data in reaching his

conclusion.

       With regard to the first point, there is no indication that the e-mail, which begins with a

statement that Peeples reviewed a report “for the Moose Lodge Area,” was referencing the area

underneath the Facility.

       With respect to the contour maps, Powell explained:

       The potentiometric maps show that the elevation is much flatter in the Moose Lodge
       Road Area to the east of the Grenada facility than it is to the west beneath the
       facility property, where gradients are steeper and consistently towards the west.
       This pattern is consistent with the conclusion that groundwater is recharging the
       shallow aquifer in the Moose Lodge Road area. These maps show that the
       groundwater flow beneath the Grenada facility and in the Eastern Heights
       neighborhood is generally towards the west to Riverdale Creek, where the
       groundwater discharges.

Doc. #649-3 at 2. However, he clarified that the gradient on contour maps:

       is persuasive but not definitive as to the actual direction of ground water movement.
       Water and dissolved chemicals will tend to follow the most permeable pathways
       available to them in the depositional matrix of subsurface sediments that form an
       aquifer. Thus, when evaluating the actual direction of groundwater and chemicals
       in the subsurface, a hydrogeologist will also look at other data, including evidence
       of how contamination has actually migrated to the subsurface. Because subsurface
       contaminants typically move with the groundwater flow, contaminant plume maps
       provide compelling evidence of groundwater flow direction.




                                                9
Id. at 3. To this end, Powell points to portions of his report which refer to “the absence of toluene

in the groundwater beneath the Eastern Heights neighborhood” as being “consistent with [the]

conclusion that the groundwater flow beneath the Grenada facility is westward.” Id.

       While, as explained below, the plaintiffs have challenged the underlying methodology of

disregarding the contour maps, the Court finds that Powell’s conclusions are not so divorced from

the underlying facts as to warrant their exclusion.

                                  2. Underlying methodology

       Powell reached his conclusions regarding groundwater flow direction by reviewing

contaminant plume maps and the annual potentiometric (contour) maps from the Facility and

surrounding areas from approximately 2006 to 2017. Id. at 2–4. He also “relied initially quite a

bit” on a 2016 report prepared by Peeples in order to “get grounded in what the hydrogeology of

the area was and how contaminants were moving.” Doc. #649-2 at 16. The plaintiffs argue

Powell’s methods are unreliable because (1) Powell did not perform “any ground flow studies,

rather has only reviewed studies of other experts;” (2) the “opinion has not been evaluated in light

of the potential rate of error for that scientific methodology;” (3) the “opinion has not been

subjected to peer review or publication;” (4) the “opinion is not consistent with the generally

accepted methods used for gathering relevant scientific evidence in the expert’s discipline;” (5)

the opinion was generated for this litigation; and (6) Powell’s opinion failed to account for obvious

alternative explanations.

                                   a. Failure to perform studies

       First, there is absolutely nothing in the record which suggests that Powell did not perform

his own studies of groundwater flow. To the contrary, Powell avers that, in determining the

direction of groundwater flow, he independently reviewed approximately ten years of



                                                 10
potentiometric data as well as contamination plume maps. While it is true that he did not create

the contour maps or contamination plumes, an expert may rely on facts or data “[i]f experts in the

particular field would reasonably rely on those kinds of facts or data in forming an opinion on the

subject.” Fed. R. Evid. 703.

       With regard to reliability, the Meritor Defendants have introduced a text, Field Methods

for Geologists and Hydrogeologists, which is unchallenged by the plaintiffs and states

unequivocally that “[t]he horizontal gradient of the ground-water surface, the general shape of the

water of the water table, and the general direction of movement can be determined from a water-

level contour or potentiometric map.” Doc. #649-19 at 233. Additionally, as quoted above, Powell

represents that, in addition to contour maps, hydrologists look at contamination plumes in

evaluating groundwater flow direction. In light of this undisputed evidence, the Court concludes

that the materials relied on by Powell do not render his opinion unreliable.

                                          b. Rate of error

       Under Daubert, a court should consider “whether the known or potential rate of error is

acceptable.” Paz v. Brush Engineered Materials, Inc., 555 F.3d 383, 388 (5th Cir. 2009).

However, this factor “is not particularly relevant … where … the expert derives his testimony

mainly from first-hand observations and professional experience in translating these observations

….” Pipitone v. Biomatrix, Inc., 288 F.3d 239, 246 (5th Cir. 2002).

       The plaintiffs contend that “Powell’s groundwater flow direction opinion has not been

evaluated in light of the potential rate of error for that scientific methodology.” Doc. #576 at 4.

Insofar as Powell’s method of evaluating groundwater flow direction is based on the use of his

professional experience to translate contour and contamination maps, the Court finds the lack of

known rate of error to be of little weight.



                                                11
                                           c. Peer review

        “The fact of publication (or lack thereof) in a peer reviewed journal … will be a relevant,

though not dispositive, consideration ….” Daubert, 509 U.S. at 594. Thus, “lack of peer review

will rarely, if ever, be the single dispositive factor that determines the reliability of expert

testimony.” Smith v. Ford Motor Co., 215 F.3d 713, 720 (7th Cir. 2000). Furthermore, like

absence of rate of error, the relevancy of the peer review factor has little bearing where a

“methodology is based on … extensive practical experience in th[e] area, rather than novel

methodology subject to publication ….” Id.

        As explained above, Powell’s methodology involved applying his professional experience

to maps and other data relevant to the area. Because this type of methodology is not amenable to

publication, the lack of publication or peer review is of little relevance to the methodology’s

reliability.

                                d. Acceptance in scientific community

        The plaintiffs argue:

        Powell’s opinion is not consistent with the generally accepted methods used for
        gathering relevant scientific evidence in the expert’s discipline. Peeples and …
        various contractors over the years have demonstrated the fluctuations in
        groundwater flow direction; Powell has not undertaken any study himself and
        seems to have only relied upon the information that suits the opinion he and/or the
        [Meritor] Defendants like.

Doc. #576 at 5. In advancing this argument, the plaintiffs evince a misunderstanding of the

“acceptance” standard, which asks whether a theory or technique enjoys general acceptance within

a relevant scientific community; not whether a specific opinion produced by such a theory or

technique is accepted by other experts in a case. See Daubert, 509 U.S. at 595 (“The focus of [a

Rule 702 inquiry] must be solely on principles and methodology, not on the conclusions that they

generate.”).

                                                 12
          As explained above, the undisputed evidence establishes that hydrologists generally

review contour maps and contamination plume maps to determine groundwater flow direction.

Insofar as Powell followed this methodology, this factor weighs in favor of admission.

                                  d. Opinion prepared for litigation

          The plaintiffs further argue that Powell’s opinion is unreliable because it “was generated

solely for the pending litigation.” Doc. #576 at 5. As mentioned above, a court evaluating expert

reliability may consider whether the expert is “proposing to testify about matters growing naturally

and directly out of research [he has] conducted independent of the litigation, or whether [he has]

developed [his] opinions expressly for purposes of testifying.” Fed. R. Evid. 702. Generally, if

“the proffered expert testimony is not based on independent research, the party proffering it must

come forward with other objective, verifiable evidence that the testimony is based on

‘scientifically valid principles.’” Johnson v. Manitowoc Boom Trucks, Inc., 484 F.3d 426, 434

(6th Cir. 2007) (quoting Daubert v. Merrell Dow Pharms., Inc., 43 F.3d 1311, 1318 (9th Cir.

1995)).

          There is no indication Powell’s opinions grew naturally and directly out of research he

conducted independent of his litigation. Rather, it appears he developed his opinions regarding

groundwater flow direction under the Facility expressly for purposes of testifying. However,

because the Meritor Defendants have proffered other objective verifiable evidence of reliability

(Field Methods for Geologists and Hydrogeologists), the Court gives the fact that Powell was

retained very little weight.

                                     e. Alternative explanations

          “A necessary ingredient [of opinions on causation] is the exclusion of alternative causes.”

Michaels v. Avitech, Inc., 202 F.3d 746, 753 (5th Cir. 2000). Accordingly, “[i]n deciding whether



                                                  13
an expert employed a reliable method, the district court has discretion to consider whether the

expert has adequately accounted for obvious alternative explanations.” Brown v. Burlington N.

Santa Fe Ry. Co., 765 F.3d 765, 773 (7th Cir. 2014) (internal alterations and quotation marks

omitted); see Packgen v. Berry Plastics Corp., 847 F.3d 80, 87 (1st Cir. 2017); Redd v. DePuy

Orthopaedics, Inc., 700 F. App’x 551, 554 (8th Cir. 2017). A “failure to test for … obvious and

significant alternative explanations renders [an] analysis essentially worthless.” In re Wireless

Tel. Servs. Antitrust Litig., 385 F.Supp.2d 403, 428 (S.D.N.Y. 2005) (internal quotation marks

omitted); see Michaels, 202 F.3d at 753 (failure to exclude other potential causes “would likely”

render an opinion inadmissible under Daubert).

       The plaintiffs contend Powell’s groundwater direction opinion fails to account for obvious

alternative explanations because Powell failed to “respond to experts designated by Plaintiffs and

the findings of more than a decade of work on groundwater flows ….” Doc. #576 at 6. This is

not an argument regarding alternative explanations but rather an argument, addressed above, that

Powell failed to consider relevant data. As this argument was rejected above, so too is it here.

                                           f. Summary

       For the reasons above, and in consideration of the relevant Daubert factors, the Court

concludes that Powell’s opinion regarding groundwater flow direction is based on a reliable

methodology and, therefore, need not be excluded under Daubert.

                                         B. TCE plume

       Both parties agree that Powell’s opinion on the flow of the TCE contamination plume rests

on the reliability of his opinion regarding the flow of groundwater. Because this Court has

concluded that the groundwater flow opinion is reliable, it reaches the same conclusion with

respect to Powell’s opinion regarding the TCE plume.



                                                14
                                    C. Effectiveness of PRB

       The plaintiffs next argue as both unreliable and irrelevant Powell’s opinions that the PRB

“historically mitigated” the migration of solvents from the Facility and “represent[s a] practical

and effective means for initially limiting the migration of contaminants and reducing the

significance of chemical mass remaining in the original source areas.” Doc. #574-3 at 15.

Specifically, the plaintiffs contend the opinions are not reliable and lack relevancy because they

fail to account for the variability of flow direction, because the PRB was criticized by an EPA

official, and because the opinions do not account for the fact that the PRB was periodically

clogged.

       First, for the reasons above, the Court rejects the plaintiffs’ argument that Powell failed to

account for changes in flow direction. Next, while an EPA official criticized the PRB, “a

disagreement with an expert is not a legitimate basis on which to strike that expert’s opinion.” In

re NYSE Specialists Secs. Litig., 260 F.R.D. 55, 68 (S.D.N.Y. 2009). Finally, the plaintiffs’

argument that Powell failed to account for clogging in the PRB is simply incorrect, as Powell

specifically accounted for this issue when he concluded that the PRB:

       initially proved to be effective in reducing the chemical loading flowing into
       Riverdale Creek, but the treatment efficiency declined over time as the PRB
       gradually clogged from the accumulation of precipitates and biomass on its
       upstream face and more of the contaminated water began to divert around rather
       than filter through the wall. More recent work has since been undertaken to
       rejuvenate and enhance the performance of the PRB system to more effectively
       treat the solvent plume before it enters Riverdale Creek.

Doc. #649-1 at 12 (citation omitted). Accordingly, the Court rejects the plaintiffs’ challenge to

the PRB opinions.

                                       D. Discrete Releases

       In his report, Powell opines:



                                                15
       Solvent-related contaminants has also been found in shallow ground water beneath
       portions of the Eastern Heights neighborhood. The source(s) of this contamination
       are several discrete releases into soils in an area of industrial, railroad and farming
       properties located to the east of the Eastern Heights neighborhood and northeast of
       the Facility in the MLRA.

Doc. #649-1 at 12. Powell reached this opinion because “the principal axis of the TCE plume

mapped at the Facility is westward, and no toluene (a ‘tracer’ unique to the Facility plume) is being

consistently detected on Facility property north of the Equalization Lagoon ….” Id. at 13. Powell

also evaluated, and rejected, a hypothesis of the plaintiffs that leakage from the equalization lagoon

could have altered the flow of water under the Facility.

       The plaintiffs argue Powell’s opinions regarding the releases are unreliable because there

is no evidence supporting reliability under the remaining Daubert factors and because Powell

could not state conclusively the locations of the releases. The plaintiffs also argue the opinion is

unreliable and irrelevant because there is no evidence of a third-party dumper. Finally, the

plaintiffs contend that opinions “included” in the opinion “related to clay layer sand permeability

of the soil” are speculation unsupported by reliable methodology. Doc. #576 at 11.

       As to the plaintiffs’ general Daubert arguments, the Court concludes, for the reasons above,

that Powell’s opinion, which is based on his opinion on groundwater flow beneath the Facility, is

reliable. This conclusion is not undermined by Powell’s inability to pinpoint a release location in

the area or an alleged absence of evidence of another polluter for two reasons. First, the opinion

does not purport to opine as to the precise location of the releases; rather it sets forth “approximate

source” areas and resulting contamination plumes from each area. See Doc. #649-1 at Fig. 1.

Second, it does not appear Powell opines that the discrete sources of contamination in the MLRA

are not attributable to the Facility. Accordingly, an absence of evidence of other dumping would




                                                  16
not alter the reliability of Powell’s conclusions regarding the sources of contamination in the

MLRA.

       With regard to relevancy, the plaintiffs argue that under Miss. Code Ann. § 85-5-7,

Mississippi’s apportionment of fault statute, a defendant must show that another actor’s conduct

was negligent rather than intentional, and that since the Meritor Defendants cannot establish

negligent conduct on the part of other parties, Powell’s opinions on dumping locations in the

MLRA are irrelevant to the Meritor Defendants’ claims and defenses. Doc. #715 at 8–10. Put

differently, the plaintiffs argue that the relevancy of Powell’s source opinions are conditionally

relevant and that the Meritor Defendants have not established the existence of the relevant

condition.

       When confronted with a question of conditional relevancy, “[t]he court may admit the

proposed evidence on the condition that the proof be introduced later.” Fed. R. Evid. 104(b). This

Court concludes that the issue of the existence of other contributing conduct, which is addressed

in detail in dispositive motion briefing, is more appropriately addressed in the context of the

motions for summary judgment. Accordingly, to the extent Powell’s source opinion depends on

evidence of other negligent conduct, the Court will deny the motion on the condition that relevance

be proven later.

       Finally, the plaintiffs argue:

       Also included in Powell’s Opinion 4 are opinions related to clay layers and
       permeability of the soil. His opinions do not rise above speculation about the
       permeability of the soil, including the soil in Eastern Heights. Any opinion about
       soil permeability is speculation and not based upon reliable methodology. There is
       no evidence in this case of permeability testing.

Doc. #576 at 11–12 (record citations omitted). In response, the Meritor Defendants point to

testimony from Powell that “there w[ere] permeability tests performed on the facility property



                                                17
because those were some things we looked at on the question of the influence of equalization basin

on ground water flow.” Doc. #575-6 at 291. However, in the same deposition, Powell testified

that he was unaware of any testing performed on the property in the Subdivision. Id. Based on

this testimony, the Court rejects the plaintiffs’ contention that Powell’s opinions on permeability

beneath the Facility must fail for lack of testing. However, in the absence of any testing on the

permeability of soil in the subdivision, Powell has no basis for offering testimony on the issue.

                                               V
                                           Conclusion

       The plaintiffs’ motion to exclude the described testimony and opinions of Powell [575] is

GRANTED in Part and DENIED in Part. The motion is GRANTED to the extent it seeks to

exclude opinions related to the permeability of soil in the Subdivision, and is DENIED in all other

respects.

       SO ORDERED, this 11th day of February, 2019.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE




                                                18
